J-S49042-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JIAN LI ZHU                                       IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

ZHAOJIN DAVID KE

                            Appellant                   No. 6 WDA 2017


                   Appeal from the Order December 13, 2016
                  In the Court of Common Pleas of Erie County
                       Civil Division at No(s): 10255-2013

BEFORE: DUBOW, SOLANO, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED OCTOBER 06, 2017

        Appellant, Zhaojin David Ke, appeals pro se from the order of the Erie

County Court of Common Pleas entering a final decree in divorce. Appellant

challenges the November 28, 2016 order of the court denying his exceptions

and affirming the report and recommendations of the master.         We affirm.

        The trial court summarized the procedural posture of this case as

follows:

              [Appellee]-wife Jian Li Zhu (“Zhu”), filed her Complaint
           in Divorce (“Complaint”), on January 31, 2013 requesting
           a 3301(c)[1] [mutual consent] divorce and equitable
           distribution. The complaint was later amended to add a
           count for a divorce under section 3301(d) [irretrievable
           breakdown]. The divorce Master, Mary Alfieri Richmond,
           Esquire (“Master”), was appointed in March of 2014.
           Master’s hearings solely on the issue of date of separation

*
    Former Justice specially assigned to the Superior Court.
1
    23 Pa.C.S. § 3301(c).
J-S49042-17


        were held on June 16 and July 9, 2014. The report
        resulting from those hearings was filed November 3, 2014.
        The Master concluded that the date of separation coincided
        with the date the Complaint was served on [Appellant],
        that being February 22, 2013. [Appellant] filed exceptions
        to the Master’s report on date of separation on November
        24, 2014, which were dismissed by Memorandum Opinion
        and Order of the Honorable Stephanie Domitrovich on
        February 2, 2015. [Appellant] sought to appeal Judge
        Domitrovich’s Order, but the appeal was denied as
        interlocutory.[2]

           The Master’s hearing on equitable distribution issues
        was held on May 25, 2016 (“Master’s Hearing”). The
        Report and docket indicate that [Appellant] was served
        notice of the hearing, including notice of permission to
        attend the hearing by telephone,[fn1] by regular mail,
        certified mail, and personal service. There is no indication
        the regular mail was retuned. The certified mail was
        “unclaimed.” The affidavit of personal service indicates
        that an adult male who refused to identify himself was
        served by hand delivery at [Appellant’s] address on May 4,
        2016 by a process server. In his Exceptions, [Appellant]
        admits having received notice of the hearing by email,
        which has been [Appellant’s] preferred method of
        communication on procedural matters throughout these
        proceedings, so apparently it was sent to him via email as
        well. Also, the Master points out that [Appellant] must
        have received the hearing notice because he attached a
        copy of it to a pleading he filed with the Pennsylvania
        Supreme Court styled as mandamus action on May 16,




2
   See Caplan v. Caplan, 713 A.2d 674, 675 (Pa. Super. 1998) (granting
motion to quash appeal based upon claim that “the order establishing the
date of the marriage as part of a divorce action is interlocutory and not a
final order under Pa.R.A.P. 341”).




                                   -2-
J-S49042-17


         2016[3] (that action was denied by the Supreme Court on
         July 25, 2016).[4]

            [fn1]
                 [Appellant] is allegedly disabled and lives in
            Philadelphia, Pennsylvania. He is routinely granted
            permission to attend court proceedings in Erie
            County by telephone.

            Nevertheless, [Appellant] did not attend the Master’s
         Hearing on May 25th, or seek to continue or reschedule it.
         The two-hour hearing commenced after a delay of one-half
         hour to allow additional time for [Appellant] to call, and
         concluded upon presentation of testimony and evidence by
         [Appellee], who appeared, represented by counsel.
         Though       [Appellant]   disputes      virtually     every
         recommendation made by the Master in his 26-page
         Exceptions,[5] he does not raise the issue of improper
         notice, nor does he make any effort to explain his failure to
         appear at the Master’s Hearing.

Trial Ct. Op., 11/28/16, at 1-2.

      On October 7, 2016, a hearing was held on the exceptions filed by

Appellant to the master’s report and recommendation. Following the hearing

on the exceptions, the trial court dismissed the exceptions and approved the

Master’s Report.    Id. at 2.   The trial court issued a decree in divorce on

December 13, 2016. This timely appeal followed. Appellant filed a court-

3
  See Application for Extraordinary Relief in the Nature of Action in
Mandamus and Prohibition, 5/16/16, at Ex. 31.
4
 The Pennsylvania Supreme Court entered a Per Curiam Order denying the
Application for Extraordinary Relief. Zhoajin David Ke, Pet’r v. Court of
Common Pleas of Erie County, Resp’t, 59 WM 2016 Pa. 2016).
5
 We note the Master’s report was filed on July 18, 2016, and served on July
28, 2016. Appellant was granted an extension of time to file exceptions until
September 5, 2016. He filed his exceptions on September 2, 2016.




                                     -3-
J-S49042-17


ordered Pa.R.A.P. 1925(b) statement of errors complained of on appeal.6

The trial court’s Pa.R.A.P. 1925(a) opinion incorporated its November 28,

2016 opinion.

     Appellant raises the following issues for our review:

        1. Whether the trial court abused its discretion by
        deliberately denying [Appellant] economic justice just
        because [Appellant] failed to attend the [M]aster’s third
        hearing, as conceded by the trial court.

        2. Whether it was logically and physically possible─when
        [Appellee] “resides in Erie County and [Appellant] has
        resided primarily in Philadelphia since January 2008”─for
        the parties to be “still acting as a marital unit by taking on
        DAILY activities synonymous with a healthy marital
        relationship,” as the trial court fictitiously insisted in its
        2/2/2015 “Memorandum Opinion” at 9 with respect to the
        parties’ date of separation.


6
   Appellant raised forty-five allegations of error in his Rule 1925(b)
statement and nine issues in his brief. We endorse the following:

        With a decade and a half of federal appellate court
        experience behind me, I can say that even when we
        reverse a trial court it is rare that a brief successfully
        demonstrates that the trial court committed more than one
        or two reversible errors. I have said in open court that
        when I read an appellant’s brief that contains ten or twelve
        points, a presumption arises that there is no merit to any
        of them.     I do not say that this is an irrebuttable
        presumption, but it is a presumption nevertheless that
        reduces the effectiveness of appellate advocacy. Appellate
        advocacy     is    measured      by    effectiveness,    not
        loquaciousness.

Andaloro v. Armstrong World Indus., Inc., 799 A.2d 71, 83-84 (Pa.
Super. 2002) (citation omitted).




                                    -4-
J-S49042-17


         3. Whether the trial court abused its discretion by
         indiscriminately embracing the Rule 3301 definition of
         “date of separation” when there is sufficient evidence
         pointing to January 1, 2008[,] as the date of separation.

         4. Whether the trial court abused its discretion by using
         multiple valuation dates for [Appellant] but a single
         valuation date for [Appellee] without providing a shred of
         justification.

         5. Whether the trial court abused its discretion by
         excluding [Appellant’s] probative evidence filed on the
         docket.

         6. Whether the trial court abused its discretion by denying
         [Appellant] a de novo hearing on his Exceptions when he
         asked for it.

         7. Whether the trial court abused its discretion by refusing
         to review all of the Exceptions item by item at the hearing
         on the Exceptions.

         8. Whether there is any statute or caselaw providing that .
         . . Erie County is exempted from Pa.R.C.P. 1920.55-3 with
         respect to a hearing de novo on Exceptions before the trial
         court.

         9. Whether the trial court abused its discretion by willfully
         depriving [Appellant] of his due process and equal
         protection rights in refusing to conduct a de novo hearing
         on asset distribution.

Appellant’s Brief at 5.7


7
  Although Appellant raises nine questions presented, the argument section
of his brief is not divided accordingly and his analysis of each question is not
clearly delineated, in contravention of Pennsylvania Rule of Appellate
Procedure 2119(a). See Pa.R.A.P. 2119(a) (“The argument shall be divided
into as many parts as there are questions to be argued”); see also
Commonwealth v. Kane, 10 A.3d 327 (Pa. Super. 2010). “The brief must
support the claims with pertinent discussion, with references to the record
and with citations to legal authority. . . . [W]hen defects in a brief impede



                                     -5-
J-S49042-17


      We address issues two and three together because they are

interrelated. Appellant contends “facts clearly point to January 1, 2008 as

the clear-cut date of separation . . . .”   Id. at 28.   He claims the master

erred in finding the date of separation to be the date the complaint in

divorce was served. Id.8

      Where the parties dispute the date of final separation, “[o]ur standard

of review is one of an abuse of discretion. Absent an abuse of discretion, the

trial court’s findings of fact, if supported by credible evidence of record, are

our ability to conduct meaningful appellate review, we may . . . find certain
issues to be waived.” Kane, 10 A.3d at 331; see PHH Mortg. Corp. v.
Powell, 100 A.3d 611, 615 (Pa. Super. 2014) (refusing to quash appeal
despite numerous violations of appellate briefing rules). We decline to
quash. See id., 100 A.3d at 615.

         Although this Court is willing to liberally construe materials
         filed by a pro se litigant, pro se status confers no special
         benefit upon the appellant. To the contrary, any person
         choosing to represent himself in a legal proceeding must,
         to a reasonable extent, assume that his lack of expertise
         and legal training will be his undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010) (citations
omitted).
8
  In its opinion in response to Appellant’s exceptions to the divorce Master’s
report regarding equitable distribution, the trial court dismissed the
exception to the date of separation. The court opined: “Date of separation
was previously litigated before the Master, and affirmed by trial court,
therefore it is not subject to challenge here.” Trial Ct. Op., 11/28/16, at 6.
However, since the decree in divorce has been entered, the order
establishing the date of separation is appealable. See e.g., Colagioia v.
Colagioia, 523 A.2d 1158, 1160 (Pa. Super. 1987) (holding “a pre-divorce
order of equitable distribution is interlocutory and cannot be reviewed until
rendered final by the entry of a divorce decree”).




                                     -6-
J-S49042-17


binding upon a reviewing court.” Teodorski v. Teodorski, 857 A.2d 194,

197 (Pa. Super. 2004).

      In McCoy v. McCoy, 888 A.2d 906 (Pa. Super. 2005), this Court

opined:

          the date on which the parties begin living separate and
          apart, is established upon the filing and serving of a
          divorce complaint, unless an earlier date can be
          substantiated through the presentation of evidence
          confirming an earlier date. A presumption . . . is a
          procedural device which not only permits an inference of
          the ‘presumed’ fact, but also shifts to the opposing party
          the burden of producing evidence to disprove the
          presumed fact. Failure to meet this burden of production
          will normally result in [a decision] . . . in favor of the party
          invoking the presumption.           In short, [t]he party
          attempting to rebut the presumption has the burden of
          proof.

Id. at 912 (citations and quotation marks omitted).

      Separate and apart is defined by statute as follows:          “Cessation of

cohabitation, whether living in the same residence or not.         In the event a

complaint in divorce is filed and served, it shall be presumed that the parties

commenced to live separate and apart not later than the date that the

complaint was served.” 23 Pa.C.S. § 3103. Furthermore,

          “[t]here must be an independent intent on the part of one
          of the parties to dissolve the marital union” and “the intent
          must be clearly manifested and communicated to the other
          spouse.” Sinha v. Sinha, [ ] 526 A.2d 765[, 767] ([Pa.]
          1987).

McCoy, 888 A.2d at 910. In McCoy, this Court concluded:

          Here, Husband, as the party with the burden of proof
          because he opposes the presumed fact, needed to prove


                                       -7-
J-S49042-17


        that either he or Wife had the “independent intent . . . to
        dissolve the marital union” and that the intent was “clearly
        manifested and communicated to the other spouse.”
        Sinha, 526 A.2d at 767. Although both the master and
        the trial court found that the marriage had not been a
        particularly good one, neither found evidence that would
        support a finding that an intent to dissolve the marriage
        had been communicated by one spouse to the other prior
        to the filing of the divorce complaint by Wife. Following
        our review of the record, we must agree. Accordingly, we
        conclude that Husband has failed to carry this burden of
        proof that the parties’ separation occurred prior to the date
        Wife filed and served the divorce complaint. Husband has
        not rebutted the presumption.

Id. at 912 (footnote omitted).

     Instantly, the trial court opined:

           After review of testimony and evidence received by the
        Master at the two Master’s Hearings held June 16th and
        July 9th 2014, . . . this [court] finds [Appellant’s]
        Exceptions regarding the parties’ date of separation are
        without merit. The testimony and evidence submitted by
        [Appellee] at both Master’s hearings contradicted
        [Appellant’s]   allegations    of   an    unhappy      marital
        relationship. [Appellee] produced several photographs . . .
        of herself and [Appellant] in seemingly good company from
        2005 to 2011, including the parties together in their
        garden, sharing a meal at their kitchen table, together with
        their son at Presque Isle State Park, kayaking together,
        working on [Appellant’s] federal discrimination lawsuit
        against Edinboro University together, and leaving St.
        Vincent’s Hospital together after [Appellant’s] surgery.
        Although [Appellant] claims those photographs are not
        indicative of a happy marital relationship and are simply
        the parties “putting on the appearance of a married family
        unit,” others outside of the parties’ family unit could easily
        conclude the parties were in a happy marital relationship.

           In addition, at the time [Appellant] was filing and
        preparing his two lawsuits─one for medical malpractice
        against several medical providers in August of 2007 and
        one for discrimination against Edinboro University in


                                     -8-
J-S49042-17


         September 2008─he listed [Appellee] as his wife (for a loss
         of consortium claim in the medical malpractice lawsuit)
         and listed 533 Indiana Drive, Erie, Pennsylvania 16505 as
         his address. Also, during his discrimination lawsuit against
         Edinboro University, [Appellee] frequently accompanied
         [Appellant] to trial and was introduced by him as his wife.
         [Appellant] even admitted signing Verifications in his
         lawsuits affirming he and [Appellee] were still married. As
         [Appellant’s] discrimination lawsuit was in September
         2008, eight (8) months after [Appellant] claimed he
         “clearly lived separate and apart from [Appellee,]” this
         evidence again contradicted [Appellant’s] allegations of an
         unhappy marital relationship and is in opposition to
         [Appellant’s] contention that the parties’ date of separation
         was January 1st, 2008.

                                  *    *    *

             Finally, there is substantial testimony indicating the
         parties never seriously discussed a divorce until [Appellee]
         filed her Complaint for divorce on February 1st, 2013.

                                  *    *    *

         Therefore, while [Appellant], by and through his actions
         after moving to Philadelphia in 2008, may have had an
         independent intent to dissolve the marital union, the fact
         the parties never seriously discussed divorce until
         [Appellee] filed her Complaint for Divorce undoubtedly
         shows [Appellant’s] intent was not clearly manifested and
         communicated to [Appellee].

Trial Ct. Op., 2/2/15, at 7-10 (citations omitted).

      The trial court found “the Master properly concluded the parties’ date

of separation was February 22nd, 2013, which is the date [Appellant] was

served with [Appellee’s] Complaint for Divorce, as this conclusion was

pursuant to statutory and case law and supported by the testimony and

evidence on the record.” Id. at 10. We agree no relief is due.



                                      -9-
J-S49042-17


     In the case sub judice, Appellant testified on cross-examination, inter

alia, as follows at the first Master’s hearing on the issue of the date of

separation:

        Q: . . . After you claim that you were maritally separated
        and your marriage was over, you’re doing yard work [at
        533 Indiana Drive] and staying there for a while, even
        though you’re trying to tell us that you made it clear to
        [Appellee] that you were no longer married? Are you
        saying that that happened?

        A. I never said marriage was over. Okay.

        Q. You never said─

        A. I said we stopped cohabitation December 31, 2003. I
        never say we were like [sic] no longer married or
        whatever.

N.T., 6/16/14, at 73.

     At the second Master’s hearing in relation to the date of separation,

Appellant testified as follows, reproduced verbatim:

        [Master:] Mr. Ke, let me back up a little so that I’m clear
        on one point. [Appellee] testified that the night before she
        left Philadelphia in May of 2012 that you and she had a
        discussion about divorce.

        A: Yeah.

        Q: It’s my understanding that your testimony is that
        discussion never took place, correct?

        A: That’s right.

        Q: And it’s my understanding from your testimony that
        you and your wife did have that type of discussion in
        February of 2013; is that correct?




                                    - 10 -
J-S49042-17


           A: No. I will not say discussion, because she had file a
           divorce complaint already. She wanted settle with me
           peacefully. She said, I live here. I would like to have]
           house. I said, okay. Go ahead have house. That was
           [sic] kind of discussion I was talking about. Not discussion
           about whether we should stay in the marriage, we should
           divorce each other. Not anything like that.

           Q: And that type of─that discussion took place after she
           filed the divorce complaint?

           A: Yeah.   After.   Because divorce was filed on February
           1st.

           Q: Of 2013?

           A: Yeah.    After that─after that, I think, we─I don’t
           remember if I e-mail her first or she e-mail me first.

           Q: And that’s when the two of you─

           A: I can find out easily. I can find out easily.

           Q: No, that’s all right. My understanding from what you’re
           testifying to is that that discussion about the mechanics of
           the divorce were first─

           A. Not about divorce. I already─I file answer,[9] you know.
           In the same month I said, I agree to divorce 100 percent.

N.T., 7/9/14, 231-32.

        Following our review of the record, the evidence does not support a

finding that an intent to dissolve the marriage had been communicated by

Appellant to Appellee prior to the filing of the complaint in divorce.     See

McCoy, 888 A.2d at 910, 912. Appellant had the burden of proof and has


9
    Appellant filed his answer to the complaint in divorce on March 18, 2013.




                                       - 11 -
J-S49042-17


not rebutted the presumption that the serving of the complaint in divorce

established the date on which they began living separate and apart. See id.

at 912. We find no abuse of discretion by the trial court. See Teodorski,
857 A.2d at 197.       Accordingly, there is no merit to Appellant’s claim that

January 1, 2008, was the date of separation.

      We     address    the   remaining   issues   together   because   they   are

interrelated. Appellant claims that the trial court “erred by not giving [him]

a hearing de novo on his Exceptions.” Appellant’s Brief at 35.10 Appellant

avers the court “erred by excluding [his] admissible evidence and admitting

[Appellee’s] false testimony, proven so in [Appellant’s] Exceptions . . . .”

Id. at 36.    He maintains the court erred in holding it was “limited to the

evidence presented before the Master.” Id. at 41.         Appellant contends he

was entitled to a de novo hearing pursuant to Pa.R.C.P. 1920.55-3. Id. at

40, 42. Appellant claims he was deprived of economic justice. Id. at 45,

47.

10
   We note that Appellant mischaracterizes footnote two of the trial court
opinion. The court stated as follows:

            The Pennsylvania Rules of Civil Procedure provide
         alternative hearing procedures for matters referred to
         Masters.     Pa.R.C.P. 1920.55-3 contemplates de novo
         review at the trial court level if exceptions are filed.
         Pa.R.C.P. 1920.55-2, which is adopted in Erie County,
         calls for a hearing on the record at the Master’s level, and
         argument only on any exception before the trial court.
         See: Official note to Pa.R.C.P. 1920.55-1.

Trial Ct. Op., 11/28/16, at 3 n.2 (emphasis added).



                                      - 12 -
J-S49042-17


        Our review is governed by the following principles: “The interpretation

and application of a Pennsylvania Rule of Civil Procedure presents a question

of law. Accordingly, to the extent that we are required to interpret a rule of

civil procedure, our standard of review is de novo, and our scope of review is

plenary.” Keller v. Mey, 67 A.3d 1, 5 (Pa. Super. 2013) (citation omitted).

        Pennsylvania Rule of Civil Procedure 1920.55-1 provides as follows:

           (a) Matters referred to a master for hearing shall proceed
           as prescribed by Pa.R.C.P. No. 1920.55-2 unless the court
           by local rule adopts the alternative procedure of Pa.R.C.P.
           No. 1920.55-3.

           (b) The president judge or the administrative judge of
           Family Division of each county shall certify that all divorce
           proceedings which are referred to a master in that county
           are conducted in accordance with either Pa.R.C.P. No.
           1920.55-2 or Pa.R.C.P. No. 1920.55-3. The certification
           shall be filed with the Domestic Relations Procedural Rules
           Committee . . . .

Pa.R.C.P. No. 1920.55-1. The explanatory comment to the rule provides:

           The 1995 amendments created alternative procedures for
           appeal from the recommendation of a master in divorce.
           Pa.R.C.P. No. 1920.55-1 states that, if the court chooses
           to appoint a master, the exceptions procedure set forth in
           proposed Pa.R.C.P. No. 1920.55-2 will be used unless the
           court has, by local rule, adopted the alternative procedure
           of proposed Pa.R.C.P. No. 1920.55-3.[11]

11
     Rule 1920.55-3 provides:

           (a) No record shall be made of the hearing in proceedings
           held pursuant to this rule.

           (b) After the conclusion of hearing, the master shall:

           (1) file the report within;



                                         - 13 -
J-S49042-17



        In lieu of continuing the practice of including in the Note a
        67-county list identifying the hearing procedure selected
        by the local county court, the list can now be found on the
        Domestic Relations Procedural Rules Committee website.

Pa.R.C.P. 1920.55-1, Cmt.

     Rule 1920.55-2, adopted in Erie County, provides as follows:

        (a) After conclusion of the hearing, the master shall:

        (1) file the record and the report within;

           (i) twenty days in uncontested actions or;




           (i) twenty days in uncontested actions or;

           (ii) thirty days in contested actions; and

        (2) immediately serve upon counsel for each party, or, if
        unrepresented, upon the party, a copy of the report and
        recommendation, and written notice of the right to
        demand a hearing de novo.

        (c) Within twenty days of the date the master’s report is
        mailed or received, whichever occurs first, any party may
        file a written demand for a hearing de novo. If a demand
        is filed, the court shall hold a hearing de novo and enter a
        final decree.

        (d) If no demand for de novo hearing is filed within the
        twenty-day period, the court shall review the report and
        recommendation and, if approved, shall enter a final
        decree.

        (e) No Motion for Post-Trial Relief may be filed to the final
        decree.

Pa.R.C.P. 1920.55-3.




                                    - 14 -
J-S49042-17


           (ii) thirty days from the last to occur of the receipt of
           the transcript by the master or close of the record in
           contested actions; and

        (2) immediately serve upon counsel for each party, or, if
        unrepresented, upon the party, a copy of the report and
        recommendation and written notice of the right to file
        exceptions.

        (b) Within twenty days of the date of receipt or the date of
        mailing of the master’s report and recommendation,
        whichever occurs first, any party may file exceptions to the
        report or any part thereof, to rulings on objections to
        evidence, to statements or findings of fact, to conclusions
        of law, or to any other matters occurring during the
        hearing.    Each exception shall set forth a separate
        objection precisely and without discussion. Matters not
        covered by exceptions are deemed waived unless, prior to
        entry of the final decree, leave is granted to file exceptions
        raising those matters.

        (c) If exceptions are filed, any other party may file
        exceptions within twenty days of the date of service of the
        original exceptions. The court shall hear argument on the
        exceptions and enter a final decree.

        (d) If no exceptions are filed, the court shall review the
        report and, if approved, shall enter a final decree.

        (e) No Motion for Post-Trial Relief may be filed to the final
        decree.

Pa.R.C.P. 1920.55-2. “[I]n counties in which no new hearing is held before

the trial court, the trial court is limited to the evidence presented

before the master.” Cunningham v. Cunningham, 548 A.2d 611, 613

(Pa. Super. 1988) (emphasis added).

     Instantly, the trial court opined:

        The respective roles of the Master and the trial court under
        Rule 1920.55-2, are for the Master to create the


                                    - 15 -
J-S49042-17


          evidentiary record and make recommendations, and for
          the trial court to review the Master’s recommendations and
          hear argument on any exceptions to same.

                                 *   *      *

              In light of this [c]ourt’s standard of review,
          [Appellant’s] failure to appear at the Master’s Hearing
          presents an insurmountable challenge to his Exceptions,
          which are based largely, if not exclusively, on a written
          narrative of facts and sixty-three exhibits submitted for the
          first time with his Exceptions. The narrative and exhibits
          were not offered or admitted at the time of the Master’s
          hearing and are not properly the part of the Masters record
          under review.

Trial Ct. Op., 11/28/16, at 3.

      In the case sub judice, the complaint for divorce was filed in Erie

County.     Therefore, the procedures set forth in Rule 1920.55-2 were

applicable. Consequently, Appellant was not entitled to a de novo hearing

on his exceptions to the Master’s report. See Pa.R.C.P. 1920.55-2(c); see

also Cunningham, 548 A.2d at 613.                 The trial court was limited to the

evidence presented to the Master.12 See id. We discern no error of law by

the trial court. See Keller, 67 A.3d at 5. Accordingly, we affirm the order

of the trial court.

      Order affirmed. Motion for Leave to File Addendum denied.13



12
   Given our resolution of this issue, we need not address any other claims
raised by Appellant.
13
   Appellant asks this Court to determine whether the Master abused her
discretion in the rate she charged for the third Master’s hearing.



                                         - 16 -
J-S49042-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2017




                          - 17 -